Title: To Benjamin Franklin from Peter Elmsly, 12 September 1783
From: Elmsly, Peter
To: Franklin, Benjamin


          
            Paris 12 Septr. 1783.
          
          Mr. Elmsly presents his respects to Dr. Franklin and Sends him the
              inclosed, if the Dr. has any Parcel
            for England, that Mr E. Can take with him, He will be So good as send it to Mr
              Pissots & great care Shall be
            taken of it. Mr E. has sent to Mr P. four parts of the Phil: Transact: from Sr. Joseph
            Banks for Dr Franklin, they will be Sent
            him as Soon as the Bale arrives.
         
          Addressed: Dr Franklin
          Notation: Elmsey 12 Sept. 1783
        